Title: To James Madison from John B. C. Lucas (Abstract), 19 May 1805
From: Lucas, John B. C.
To: Madison, James


19 May 1805, Pittsburgh. “Having received from the president since I had the honnour of writting to you, Letters pattent by which I am appointed a commissioner for ascertaining and adjusting the titles and Claims to Land in the District of Louisianna, I have taken the determination of accepting the Commission of a judge of the territory of Louisianna which you have transmitted to me some time past. I at first felt reluctant to accept that office as the salaries appartening to the same without any other would not have been sufficient to bear my expenses.”
